Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (i.e., claims 1-9 as being directed to a long-acting fatty acid conjugated GnRH derivative in which the GnRH derivative is conjugated with a fatty acid or a salt thereof wherein the fatty acid is not palmitic acid) in the reply filed on February 12, 2021, is acknowledged.  Additionally, Applicant’s election without traverse of Species A (i.e., a single and specific long-acting fatty acid conjugated GnRH derivative where the fatty acid is lauric acid, the GnRH is SEQ ID NO: 5, and the salt is acetate) in the reply filed on February 12, 2021, is acknowledged.

Status of Claims
Claims 1-26 were originally filed on October 20, 2020. 
Claims 1-26 are currently pending and claims 1-5 and 7-9 are under consideration as claims 10-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, and claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 12, 2021.

Priority
The present application is a continuation of PCT/KR2019/003527 filed March 26, 2019. 

Information Disclosure Statement
 The information disclosure statement (IDS) submitted on October 20, 2020, is being considered by the examiner. 

Sequence Interpretation

The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, and “selected from the group consisting of SEQ ID NOs: 1, 2, and 3” requires the full-length sequence with 100% identity to SEQ ID NOs: 1, 2, or 3 and the same length as SEQ ID NOs: 1, 2, or 3.
Regarding claim 1, it is noted that the instant specification defines a “GnRH derivative” as a substance which is structurally analogous to GnRH but may act in a different manner in vivo (See instant specification, paragraph [0021]).  GnRH has the amino acid sequence depicted as SEQ ID NO: 1.  As such, a “GnRH derivative” as claimed is a substance that is structurally analogous to GnRH but may act in a different manner in vivo.  However, the instant specification does not indicate what constitutes a substance that is structurally analogous to GnRH.  The instant specification teaches that the amino acid sequence of GnRH is depicted in SEQ ID NO: 1.  As such, the claimed GnRH derivative is structurally analogous to SEQ ID NO: 1.  Moreover, the instant specification teaches GnRH derivatives having the amino acid sequence of SEQ ID NOs: 2-11 and teaches several known GnRH derivatives, i.e., goserelin, triptorelin, nafarelin, buserelin, histrelin, deslorelin, meterelin or gonadorelin (See instant specification, paragraphs [0024] and [0026]).  These examples suggest that the claimed GnRH derivative has the core structure of X1-His-Trp-Ser-Tyr-X2-Leu-Arg-Pro-X3 where X1-X3 Life Sci. 64:1543-1552 at pg. 1544, 4th paragraph (1999) (cited in the IDS received on 10/20/20)).  Burov et al. teaches a general formula for a GnRH derivative as X1-X2-X3-Ser-Tyr-X4-Leu-Arg-Pro (See Burov et al. U.S. Publication No. 2008/0027003 A1 at paragraphs [0029]-[0044]).  
Additionally, it is noted that claims 1-9 do not recite a function associated with GnRH derivative.  As such, given the disclosure of SEQ ID NOs: 2-11 and combined with the pre-existing knowledge in the art regarding the genetic code and its redundancies, an ordinary skilled artisan would have put one in possession of the genus of GnRH derivatives.  With the aid of a computer, an ordinary skilled artisan could have identified all the GnRH derivatives as claimed.  Thus, an ordinary skilled artisan would conclude that the applicant was in possession of the claimed genus at the time the application was filed. 
Regarding claim 7, please note that the Examiner is interpreting the scope of the claim as open-ended requiring 100% identity to one of the recited sequences but with any N-/C-terminal additions.  As such, the scope of claim 7 is analogous to “comprising the sequence of SEQ ID NO: 1” above. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yahalom et al., Life Sci. 64:1543-1552 (1999) (cited in the IDS received on 10/20/20).

Yahalom et al. discloses two GnRH derivatives conjugated to a fatty acid that is not palmitic acid (See Yahalom article; abstract, Table 1).  The two GnRH derivatives are synthesized by attaching caproic acid or lauric acid to the Nε amino acid side chain of [D-Lys]6GnRH (See Yahalom article; abstract, pg. 1544, 4th paragraph; Table 1).  In particular, Yahalom et al. found that [D-Lys-lauryl]6 GnRH had a longer duration of action in vivo when compared to [D-Lys]6GnRH (See Yahalom article; abstract).  Therefore, the disclosure of Yahalom et al. discloses two specific species that anticipate the instantly claimed invention as recited in instant claims 1-3.

For claim 5, with respect to where the GnRH derivative is a GnRH agonist:
Yahalom et al. discloses that [D-Lys]6GnRH is a superactive GnRH agonist (See Yahalom article; abstract).  As depicted in Table 2, the binding affinity of the GnRH derivative conjugated to caproic acid or lauric acid was moderately reduced (See Yahalom article; pg. 1546, 3rd paragraph; Table II).  Interestingly, Yahalom et al. found that [D-Lys-lauryl]6 GnRH is a long acting GnRH agonist compared to peptides 1-3 including [D-Lys]6GnRH (See Yahalom article; pg. 1547, 1st paragraph; Figure 1).  Therefore, the disclosure of Yahalom et al. discloses a species of GnRH derivative conjugated to a fatty acid that is a GnRH agonist as recited in instant claim 5. 

Accordingly, the disclosure of Yahalom et al. anticipates instant claims 1-3 and 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
103 - KSR Examples of 'Rationales' Supporting a Conclusion of Obviousness(Consistent with the "Functional Approach" of Graham) 
Further regarding 35 USC 103(a) rejections, the Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) (KSR) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include: 
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.
Also, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).

Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Burton et al. U.S. 2015/0148295 A1 published on May 28, 2015 in view of Burov et al. U.S. 2008/0027003 A1 published on January 31, 2008, and Hsu et al. U.S. 2014/0155329 A1 published on June 5, 2014.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
	For claims 1 and 7, with respect to a GnRH derivative as recited in instant claim 1; and with respect to where the GnRH derivative comprises the amino acid sequence of SEQ ID NO: 5 as recited in instant claim 7:
	Burton et al. teaches modifying leuprolide to enhance its use in a controlled released formulation by replacing the glutamate acid at position 1 with glutamine to increase its diffusional release from an ester-terminated polyester thereby resulting in the amino acid sequence as SEQ ID NO: 6: Gln-His-Trp-Ser-Tyr-DLeu-Leu-Arg-Pro-NHEt (See Burton specification, paragraphs [0097]-[0099]).  When comparing instant SEQ ID NO: 5 with Burton’s SEQ ID NO: 6 there is 100% identity excluding the conjugation to lauric acid.  Therefore, Burton et al. teaches a GnRH derivative having the amino acid sequence of SEQ ID NO: 5 as recited in instant claims 1 and 7.

	For claims 1 and 7-9, with respect to where the GnRH derivative is in a pharmaceutically acceptable salt form as recited in instant claim 1; with respect to where the pharmaceutically acceptable salt is lauric acid as recited in instant claims 7 and 9; and with respect to where the pharmaceutically acceptable salt is an organic acid as recited in instant claim 8:
	Burton et al. teaches modifying the peptides with pharmaceutically acceptable counter ions including the acetate salt improve solubility and hydrophilicity of the peptides (See Burton specification, paragraphs [0052]-[0053]).  Examples of potential counterions include carboxylic acids such as acetate (See Burton specification, paragraphs [0053]; Table 1).  Therefore, the teachings of Burton et al. suggest utilizing the pharmaceutically acceptable salt of a GnRH derivative in order to improve solubility and hydrophilicity of the peptide as recited in instant claims 1 and 7-9.  	

	For claims 1-4 and 7, with respect to where the GnRH derivative is conjugated to a fatty acid as recited in instant claim 1; with respect to where the fatty acid is a C6 to C30 fatty acid as recited in instant claim 2; with respect to where the fatty acid is conjugated to the amino terminus of the GnRH derivative as recited in instant claim 4; and with respect to where the fatty acid is lauric acid as recited in instant claims 3 and 7:
	Burov et al. teaches modifying GnRH peptides by attaching the GnRH peptide with a hydrophobic moiety (See Burov specification, paragraph [0014], [0079]).  The hydrophobic moiety is a fatty acid in preferred embodiments (See Burov specification, paragraph [0057], [0084]).  Examples of fatty acids preferably between 12 and 24 carbon atoms such as lauric acid (See Burov specification, paragraph [0083]-[0084]).  Moreover, Burov et al. teaches that the hydrophobic moiety are preferably attached to the N-terminus and/or C-terminus of the amino acid sequence of the peptide (See Burov specification, paragraph [0090]).


	For claim 5, with respect to where the GnRH derivative is a GnRH agonist:
	Burton et al. teaches that leuprolide is a GnRH agonist that may be used in the treatment of prostate cancer or endometriosis (See Burton specification, paragraph [0098]).  Burton et al. also teaches modifying leuprolide to enhance its use in a controlled released formulation by replacing the glutamate acid at position 1 with glutamine to increase its diffusional release from an ester-terminated polyester thereby resulting in the amino acid sequence as SEQ ID NO: 6: Gln-His-Trp-Ser-Tyr-DLeu-Leu-Arg-Pro-NHEt (See Burton specification, paragraphs [0097]-[0099]).  Thus, the teachings of Burton et al. satisfy the claim limitation with respect to where the GnRH derivative is a GnRH agonist as recited in instant claim 5.
		
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
Burton et al. does not teach a GnRH derivative conjugated to a fatty acid as recited in instant claim 1; with respect to where the fatty acid is a C6 to C30 fatty acid as recited in instant claim 2; with respect to where the fatty acid is lauric acid as recited in instant claims 3 and 7; and with respect to the fatty acid is conjugated to the amino terminus of the GnRH derivative as recited in instant claim 4.  However, the teachings of Burov et al. and Hsu et al. cure these deficiencies by constituting some teaching, suggestion, or motivation in the prior art that would have KSR.
Burton et al. does not teach a specific embodiment where the GnRH derivative is in the form of a pharmaceutically acceptable salt as recited in instant claim 1; with respect to where the pharmaceutically acceptable salt is an organic acid as recited in instant claim 8; and with respect to where the pharmaceutically acceptable salt is acetate as recited in instant claims 7 and 9.  However, the teachings of Burton et al. cure these deficiencies by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant under KSR.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to a GnRH derivative conjugated to a fatty acid as recited in instant claim 1; with respect to where the fatty acid is a C6 to C30 fatty acid as recited in instant claim 2; with respect to where the fatty acid is lauric acid as recited in instant claims 3 and 7; and with respect to the fatty acid is conjugated to the amino terminus of the GnRH derivative as recited in instant claim 4, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Burton et al. and conjugate a fatty acid such as lauric acid to the N-terminus of the modified GnRH derivative of SEQ ID NO: 6 (i.e., instant SEQ ID NO: 5) in order to form a long-acting GnRH derivative by increasing the half-life of the GnRH derivative.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the N-terminus of GnRH peptides was known to be conjugated to a hydrophobic moiety such as lauric acid as taught by Burov et al.; and because conjugating the N-terminus of peptides was known to create long acting peptides with some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results pursuant under KSR.

With respect to a specific embodiment where the GnRH derivative is in the form of a pharmaceutically acceptable salt as recited in instant claim 1; with respect to where the pharmaceutically acceptable salt is an organic acid as recited in instant claim 8; and with respect to where the pharmaceutically acceptable salt is acetate as recited in instant claims 7 and 9, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to follow the teachings of Burton et al. and formulate the modified GnRH derivative of SEQ ID NO: 6 (i.e., instant SEQ ID NO: 5) with acetate in order to improve the solubility and hydrophilicity of the GnRH derivative.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because formulating peptides with a carboxylic acid counterion were known to improve the solubility and hydrophilicity of the peptides as taught by Burton et al.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the peptides of Burton et al. included a specific embodiment of a GnRH derivative having the amino acid sequence of instant SEQ ID NO: 5 and therefore formulating the GnRH derivative with acetate would support some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant under KSR.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 






/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654